Case 1:18-cv-02672-MSK-NRN Document 64 Filed 03/29/19 USDC Colorado Page 1 of 15




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO

   Civil Action No. 1:18-cv-02672-MSK-NRN

   GDHI MARKETING, LLC D/B/A GODABO HOME AND LIFE,

             Plaintiff,
   v.

   ANTSEL MARKETING, LLC D/B/A THEHOMEMAG FRONT RANGE,
   THM MANAGEMENT, LLC D/B/A/ THEHOMEMAG,
   THE HOME MAG HOLDING COMPANY, LLC
   CAMPBELL WIENER, INC., D/B/A THM OF VENTURA
   THE HOME IMPROVER LLC
   CLAIRE LINDSAY,
   ANNIE MULLEN,
   BARBARA ROBLES,
   ELLEN SMITH,

             Defendants.


                    DEFENDANTS ANSTEL MARKETING, LLC, CLAIRE LINDSAY,
                     ANNIE MULLEN, BARBARA ROBLES, AND ELLEN SMITH’S
                        REPLY IN SUPPORT OF MOTION TO DISMISS [# 42]


             Defendants Anstel Marketing, LLC (incorrectly named Antsel Marketing, LLC d/b/a

   TheHomeMag Front Range by Plaintiff), Claire Lindsay, Annie Mullen, Barbara Robles, and Ellen

   Smith (the “Anstel Defendants”), through undersigned, respectfully submit this Reply in Support

   of their Motion to Dismiss Plaintiff’s First Amended Complaint (# 42). 1




             1
           The Anstel Defendants incorporate the arguments raised in The Home Mag Holding
   Company, LLC’s Reply in Support of its Motion to Dismiss (# 61) to further support this Reply
   and dismissal of the Amended Complaint.

   4845-2135-0795
Case 1:18-cv-02672-MSK-NRN Document 64 Filed 03/29/19 USDC Colorado Page 2 of 15




                                           REPLY STATEMENT 2

              Plaintiff’s Amended Complaint must be dismissed because “it does not plead enough facts

   to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

   570 (2007). Plaintiff’s Response (# 57) does not cure Plaintiff’s dispositive pleading deficiencies.

   The bottom line is that Plaintiff’s “[t]hreadbare recitals” of the elements for its claims “do not

       suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); see also L-3 Commc’ns Corp. v. Jaxon Eng.

       & Maint., Inc., 2013 WL 1231908, at *3 (D. Colo. Feb 25, 2013); TV Commc'ns Network, Inc. v.

       Turner Network Television, Inc., 964 F.2d 1022, 1027 (10th Cir. 1992) (“The use of antitrust ‘buzz

       words’ does not supply the factual circumstances necessary to support … conclusory

       allegations.”). Thus, for the reasons articulated below and in the Anstel Defendants’ Motion to

       Dismiss (# 42), the Court should dismiss Plaintiff’s Amended Complaint in full. 3

  I.          All Seven of Plaintiff’s Antitrust Claims Should Be Dismissed.

              A.      Plaintiff failed to allege antitrust injury. Plaintiff was required to allege harm to

   competition, not just its own business. SCFC ILC, Inc. v. Visa USA, Inc., 36 F.3d 958, 965 (10th



              2
             Plaintiff attached nearly 300 pages of extraneous information to its Response (# 57),
   including an affidavit from its representative. As a general rule, the Court cannot consider
   documents outside the pleadings on a motion to dismiss without converting the motion to one for
   summary judgment. See Alvarado v. KOB-TV LLC, 493 F.3d 1210, 1215 (10th Cir. 2007). The
   Anstel Defendants respectfully request that the Court disregard the documents Plaintiff submitted
   with its Response, rather than turning the Motion into one for summary judgment.
              3
             Plaintiff suggests in its Response that the Anstel Defendants have “concede[d]” certain
   facts, including “the accuracy of GoDabo’s allegation[s].” #57, at 11. Plaintiff then attempts to
   rely on those purported concessions to support its claims. Id. Plaintiff is mistaken—the Anstel
   Defendants have conceded nothing. Rather, the Anstel Defendants properly assumed (just as this
   Court will), for purposes of their Motion to Dismiss, that the facts alleged in the Amended
   Complaint are true. Martinez v. Nash Finch Co., 886 F. Supp. 2d 1212, 1215 (D. Colo. 2012)
   (citations omitted).
                                                        2
   4845-2135-0795
Case 1:18-cv-02672-MSK-NRN Document 64 Filed 03/29/19 USDC Colorado Page 3 of 15




   Cir. 1994). Plaintiff failed to allege any reduction in competition or increase in pricing based on

   Defendants’ purported conduct. See # 21, ¶ 65. Plaintiff did not allege that “the complained-of

   conduct” has a “tendency, for example, to decrease the number of competitors (either through

   barriers to entry or practices that drive competitors out of the market) or to reduce the incentive

   for competitors to compete with each other.” Kissing Camels Surgery Ctr., LLC v. Centura Health

   Corp., 2016 WL 8416760, at *6 (D. Colo. July 13, 2016) (citation omitted). The only identifiable

   injury of which Plaintiff complains is specific to Plaintiff, and not an injury to competition in

   general. See Crocs, Inc. v. Australia Unlimited, Inc., 2008 WL 4426170, at *3 (D. Colo. Sept. 25,

   2008); see # 21, ¶ 6.

             B.     Plaintiff improperly defined the relevant market. Plaintiff was required to, but did

   not, include in its market definition all products that are reasonably interchangeable. Sales &

   Advertising Promotion, Inc. v. Donrey, Inc., 598 F. Supp. 538, 548 (N.D. Okla. 1984) (citation

   omitted). Plaintiff has too narrowly defined the market to exclude several comparable companies

   that both Plaintiff and the Anstel Defendants compete against, including Team Dave Logan’s

   “Playbook” and Quality Connection. # 21, ¶¶ 49-50. Nor did Plaintiff sufficiently allege that the

   Anstel Defendants have the power to control prices and to unreasonably restrict competition.

   Rather, based on Plaintiff’s allegations, Plaintiff was able to secure a substantial portion of the

   market share—nearly 20%—in just a few months of entering the Denver market. # 20, at ¶ 63.

   As a result, the success Plaintiff has had undercuts any claim that there are barriers to entry as a

   result of illegal or improper conduct by Defendants.

             In addition, Plaintiff has not alleged any facts that would allow the Court to find that

   Defendants have the power or ability to control prices or to exclude competition in the National


                                                     3
   4845-2135-0795
Case 1:18-cv-02672-MSK-NRN Document 64 Filed 03/29/19 USDC Colorado Page 4 of 15




   Market.” United States v. DuPont, 351 U.S. 377, 403-04 (1956). Indeed, Plaintiff is not a

   participant in the “National Market,” and thus has no standing to pursue its National Market-based

   claims. See Elliot Indus. Ltd P’ship v. BP America Prod. Co., 407 F.3d 1091, 1125 (10th Cir.

   2005) (requiring that “the injured party be a participant in the same market as the alleged

   malefactors”). Plaintiff also was required, but failed, to set forth facts to establish “specific intent”

   and “dangerous probability,” such as the amount of Defendants’ market share in the relevant

   markets, the number and strength of other competitors in the markets, the markets’ trends, and

   barriers of entry of new competitors in the markets. See Crocs, 2008 WL 4426170, at *4.

             Critically, Plaintiff’s Amended Complaint does not sufficiently allege that the Anstel

   Defendants possess monopoly power in the relevant market—Denver or National. Based on

   Plaintiff’s Amended Complaint, within just months of Plaintiff entering the Denver market, it

   acquired nearly 20% of the market share. This establishes the absence of any barriers to entry or

   monopoly power.       Further, based on the Amended Complaint, the Anstel Defendants only

   advertise in Denver metropolitan market and are not participants in Plaintiff’s “National Market.”

   In light of these facts, Plaintiff has not sufficiently defined the relevant market for antitrust

   purposes.

             C.     The allegedly false statements cannot support Plaintiff’s antitrust claims. Courts

   require something more—such as a “coercive enforcement mechanism”—before they will permit

   a competitor’s false or deceptive advertising statements to form the basis for antitrust liability. See

   Lenox MacLaren Surgical Corp. v. Medtronic, Inc., 762 F.3d 1114, 1127 (10th Cir. 2014)

   (discussing, but not adopting, rebuttal presumption); Nat’l Ass’n of Pharm. Mfrs., Inc. v. Ayerst

   Labs., 850 F.2d 904, 916 (2d Cir. 1988); Mercatus Grp., LLC v. Lake Forest Hosp., 641 F.3d 834,


                                                      4
   4845-2135-0795
Case 1:18-cv-02672-MSK-NRN Document 64 Filed 03/29/19 USDC Colorado Page 5 of 15




   851 (7th Cir. 2011) (“As a general matter, such statements are outside the reach of the antitrust

   laws, however critical they may be of a competitor's product or business model” and even if false.).

   In this case, Plaintiff has not alleged the existence of any “coercive enforcement mechanism” here.

   Rather, Plaintiff’s antitrust claims concern the alleged false advertising statements made by

   Defendants that were directed at Plaintiff only. Plaintiff has not alleged that this conduct impacted

   any other market participants or the market at large.

             In its Response, Plaintiff argues that the challenged statements “had the potential to

   eliminate or did in fact eliminate competition,” and thus it has overcome the presumption that trade

   disparagement does not constitute an antitrust injury. # 57, 13-14. As a practical matter, however,

   Plaintiff failed to establish that the statements on which it relies are “clearly false,” “clearly

   material,” “clearly likely to induce reasonable reliance,” or any of the other factors described in

   Lenox. 762 F.3d at 1127; see also # 54, at 7-9. Even if the Court applies the rebuttable presumption

   discussed in Lenox here, Plaintiff’s Amended Complaint fails to allege the necessary elements to

   overcome it.

             D.     Plaintiff failed to establish a conspiracy for purposes of imposing Sherman Act

   liability.

                    1.     The Anstel Defendants are incapable of conspiring with each other. As set

   forth in the Anstel Defendants’ Motion to Dismiss, Plaintiff’s conspiracy to monopolize claims

   fail because the Anstel Defendants are incapable of conspiring. The general rule is that “officers

   and employees of a corporation are generally incapable of conspiring with the corporation or with

   each other” for purposes of Sherman Act liability. Holter v. Moore & Co., 702 F.2d 854, 855

   (10th Cir. 1983). Plaintiff urges this Court to disregard the general rule that employees cannot


                                                    5
   4845-2135-0795
Case 1:18-cv-02672-MSK-NRN Document 64 Filed 03/29/19 USDC Colorado Page 6 of 15




   conspire with their employer for antitrust purposes. # 57, at 17-19 (citing Bell v. Fur Breeders

   Agric. Co-op., 348 F.3d 1224 (10th Cir. 2003)). Plaintiff, however, failed to plead allegations that

   would allow the Court to apply this limited exception.

             The basis for Plaintiff’s argument that the limited exception applies is that the individual

   employees received sales commission as part of their compensation. # 57, at 18. Plaintiff,

   however, cites no authority to support its argument that because the individually named

   Defendants received sales commission as part of their pay from Anstel Marketing the limited

   exception applies. More problematic, however, is the fact that the Tenth Circuit has expressly

   recognized that “[p]ayment by commission” is “not [a] dispositive factor[] in determining whether

   there is one or many entities” for antitrust purposes. Holter, 702 F.2d at 856-57 (rejecting

   application of “independent personal stake” doctrine and holding that independent sales agents of

   real estate broker were employees for antitrust purposes, and thus, could not conspire with the real

   estate brokerage firm or each other). In finding the “independent personal stake” doctrine

   inapplicable in Holter, the Tenth Circuit stated that the “‘independent personal stake doctrine’

   applies only when the officer has an outside economic interest, such as ownership of a competing

   corporation, through which he will benefit from the restraint.” Id. at 857 n.8 (emphasis added);

   see also Rivas v. State Bd. of Community Cs. & Occupational Educ., 517 F. Supp. 467, 472 (D.

   Colo. 1981) (“[A] conspiracy does not exist among a business entity and its employees where the

   employees act within the scope of their employment and without inconsistent personal

   motivations.”).

             In this case, like in Holter, Plaintiff failed to identify any such outside, inconsistent

   personal motivations held by Claire Lindsay, Annie Mullen, Barbara Robles, or Ellen Smith that


                                                      6
   4845-2135-0795
Case 1:18-cv-02672-MSK-NRN Document 64 Filed 03/29/19 USDC Colorado Page 7 of 15




   diverge from the interests of Anstel Marketing, their employer. The limited exception, therefore,

   does not apply here.

                    2.      The Anstel Defendants also are incapable of conspiring with the franchisor

   under the facts alleged. Defendant Anstel Marketing, a franchisee of TheHomeMag, is not a

   separate economic unit from the franchisor for antitrust purposes under the facts as alleged. See

   Kissing Camels Surgery Ctr., LLC v. Centura Health Corp., 2016 WL 8416760, at *5 (July 13,

   2016) (recognizing that “franchisor setting up franchisees that were never meant to be competitors

   … could not conspire in restraint of trade”); Alaska Rent-A-Car, Inc. v. Cendant Corp., 2007 WL

   2206784, at *23-24 (D. Alaska July 27, 2007); Williams v I.B. Fischer Nev., 17 F. Supp. 1026,

   1032 (D. Nev. 1992) (franchisor and franchisee were single enterprise incapable of conspiring),

   aff’d 999 F.2d 445, 447 (9th Cir. 1993). (“[T]he franchisor does everything in its power to

   minimize competition and promote uniformity between franchises. This is for the benefit of both

   the franchisees and the franchisor … [T]heir economic unity of interest continues beyond the

   payment of the franchisee licensing fee.”), aff’d, 999 F.2d 445, 447 (9th Cir. 1993) (finding that

   the franchisee and franchisor “comprise a ‘common enterprise’”).

             Plaintiff, in its Response, argues that American Needle, involving a joint venture comprised

   of direct competitors, is similar to this case. # 57, at 17-18. But American Needle supports the

   Anstel Defendants’ Motion to Dismiss under the facts as alleged in the Amended Complaint.

   Specifically, in American Needle, the Supreme Court articulated the key inquiry to be “whether

   there is a ‘contract, combination …, or conspiracy’ amongst ‘separate economic actors pursuing

   separate economic interests,’ such that the agreement ‘deprives the marketplace of independent




                                                      7
   4845-2135-0795
Case 1:18-cv-02672-MSK-NRN Document 64 Filed 03/29/19 USDC Colorado Page 8 of 15




   centers of decisionmaking,’ and therefore of ‘diversity of entrepreneurial interests.’” Am. Needle

   v. Nat’l Football League, 560 U.S. 183, 195 (2010) (internal citations omitted).

             Here, Plaintiff has alleged that “TheHomeMag enterprise is an affiliated group of

   businesses including THM Management, THM Front Range, THM Holding, The Home Improver,

   THM Ventura, and dozens of local franchisees.” # 21, ¶¶ 3-7, 17. Critically, Plaintiff has not

   alleged any facts to establish that the economic interests between and among Defendants are

   divergent or that they are competitors of each other. In fact, based on Plaintiff’s allegations,

   Defendants could never compete because they are vertically-aligned as franchisor and franchisee

   or are located in entirely different geographic locations and do not compete. Id., ¶¶ 56-60. As such,

   Plaintiff’s claims, therefore, are fundamentally flawed. See Ohio v. Am. Express Co., 138 S. Ct.

   2274, 2283-84 (2018) (“Typically only ‘horizontal’ restraints—restraints ‘imposed by agreement

   between competitors’—qualify as unreasonable per se.”). Plaintiff failed to allege any facts that

   would permit the Court to infer that the marketplace has been deprived of independent centers of

   decisionmaking, and therefore actual or potential competition. Am. Needle, 560 U.S. at 195. As

   a result, the Court should find that Defendants should be treated as a single entity under

   Copperweld.

                    3.    Plaintiff failed to allege an agreement. “[T]here can be no liability under §

   1 in the absence of an agreement.” Fisher v. City of Berkeley, 475 U.S. 260, 265 (1986) (citations

   omitted). Plaintiff failed to allege any facts that the franchisees—each of which is in a different

   geographic location and market. Plaintiff’s conspiracy to monopolize claims, therefore, fail as a

   matter of law and should be dismissed.




                                                    8
   4845-2135-0795
Case 1:18-cv-02672-MSK-NRN Document 64 Filed 03/29/19 USDC Colorado Page 9 of 15




              E.     Defendants’ franchisor-franchisee relationship cannot support Plaintiff’s antitrust

    claims as alleged. Plaintiff’s reliance on the existence of the legal relationship between Defendants

    is insufficient to establish Sherman Act liability. “Economic power derived from contractual

    agreements such as franchises … has nothing to do with market power, ultimate consumers

    welfare, or antitrust.” United Farmers Agents Ass’n v. Farmers Ins. Exchange, 89 F.3d 233, 236-

    37 (5th Cir. 1996). Moreover, the franchisees are not competitors—they reside in separate

    geographical markets that Plaintiff has alleged are not comparable (# 21, ¶¶ 56-60). See Am.

   Express Co., 138 S. Ct. at 2283-84 (“Typically only ‘horizontal’ restraints—restraints ‘imposed

   by agreement between competitors’—qualify as unreasonable per se.”).

              Plaintiff fails to allege any facts to support even an inference that the Defendants

    coordinated among themselves to enhance or maintain monopoly power in the particular market.

    Nor did Plaintiff allege any specific intent by Defendants to monopolize those markets. While

    Plaintiff argues in its Response that the Court should apply a “rule of reason” analysis (# 57, at

    20), such an analysis fares no better because Plaintiff failed to properly allege an antitrust

    market. See Helmeric & Payne Int’l Drilling Co. v. Schlumberger Tech Corp., 2017 WL

    6597512 (N.D. Okla. Dec. 26, 2017) (citing SCFC ILC, Inc. v. Visa USA, Inc., 36 F.3d 958, 965

    (10th Cir. 1994)).

              In light of the above, as well as the arguments set forth in the Anstel Defendants’ Motion

    to Dismiss, the Court should dismiss all seven of Plaintiff’s antitrust claims.

 II.          Plaintiff’s Lanham Act Claim Should Be Dismissed.

              A.     The allegedly false statements are not actionable. In their Motion, the Anstel

    Defendants argued that the statements Plaintiff relies on cannot give rise to liability under the


                                                        9
    4845-2135-0795
Case 1:18-cv-02672-MSK-NRN Document 64 Filed 03/29/19 USDC Colorado Page 10 of 15




   Lanham Act. Specifically, the Anstel Defendants argued that the statements were not false on

   their face. See # 42, at 18. This Court raised similar concerns about the actionability of these

   statements in its Order Denying Plaintiff’s Motion for Preliminary Injunction (# 54, at 8-9).

             As the Anstel Defendants argued in their Motion, Plaintiff’s own allegations establish that

   the July 5, 2018 email statements were not false. Specifically, Plaintiff alleges in the Amended

   Complaint that the “postage on the subject magazine issue was paid in full on June 26, 2018,” even

   though the magazine “was supposed to be in homes Junes 25th.” # 21, ¶¶ 23, 24. In other words,

   the magazine was mailed late. With respect to the August 2018 email and Media Kit statements,

   Plaintiff conflates certain concepts (percentage of readers who purchase products versus the

   response rates per advertiser), misinterprets others (the average net worth versus the median net

   worth), and alleges no facts to support its claim that any of the statements on which it relies is

   actually false or misleading. Plaintiff’s opinions about what it believes to be the better approach

   to marketing does not render Defendants’ statements false or misleading under the Lanham Act.

             Plaintiff argues in its Response that even if the statements are not literally false, they fall

   within the category of being literally true, but likely to mislead and confuse consumers. # 57, 28.

   While Plaintiff did recite the elements of this claim in its Amended Complaint, it never asserted

   any facts to show that there was any reliance or confusion caused by these statements. Plaintiff

   was required to allege actual consumer deception, but it did not.4

             In addition, Plaintiff did not respond to the Anstel Defendants’ arguments that: (1) the July

   5, 2018 email, which simply provided “advice,” was not made for the purpose of commercial



             4
           Plaintiff’s reliance on Beltran v. InterExchange, Inc., 176 F. Supp. 3d 1066, 1079 (D.
   Colo. 2016) (cited in #57, at 29) is inapposite, as that case did not involve a Lanham Act claim.
                                                       10
   4845-2135-0795
Case 1:18-cv-02672-MSK-NRN Document 64 Filed 03/29/19 USDC Colorado Page 11 of 15




     advertisement or promotion, and thus could not form the basis for a Lanham Act claim. # 21, at ¶

        25; and (2) the statements in the August 2018 email and Media Kit were marketing representations

        and expressions of Defendants’ opinions, and thus not actionable.           #42, at 19 (relying on

        Intermountain Stroke Ctr., Inc. v. Intermountain Health Care, Inc., 638 Fed. App’x 778, 785-86

        (10th Cir. Feb. 9, 2016)). For these additional reasons, the Court should find that the statements

        are not actionable for purposes of establishing a violation of the Lanham Act.

               B.      Plaintiff failed to establish that the alleged statements were made in interstate

     commerce. According to Plaintiff’s Amended Complaint, the allegedly false statements were

     made in the Denver metro area and disseminated to home improvement contractors in the Denver

     metro area. See # 21 ¶¶ 19, 23, 34,103. As a matter of law, therefore, those statements cannot

    satisfy the interstate commerce requirement under the Lanham Act.

               C.      Any damages are speculative, at best. In its Amended Complaint, Plaintiff states

     that “as a direct result of these false and/or misleading statements, there is a likelihood of injury to

     GoDabo.” #21, ¶ 105. Plaintiff argues in its Response that it has satisfied this element by claiming

     that several contractors have not or will no longer do business with it. # 57, at 30-31. In its

     Amended Complaint, however, Plaintiff merely alleges “upon information and belief” that the

     allegedly false statements caused the harm alleged and provides no factual basis for that

     connection. # 21, ¶¶ 26, 28, 30-31. As a result, its Lanham Act claim should be dismissed.

 III.          Plaintiff’s Colorado Consumer Protection Act Claim Should Be Dismissed.

               A.      Plaintiff failed to allege a deceptive trade practice. Plaintiff argues in its Response

     that the alleged false statements were material misrepresentations. Plaintiff, however, failed to

     allege that any of the businesses that received such statements were deceived by them. Plaintiff


                                                         11
     4845-2135-0795
Case 1:18-cv-02672-MSK-NRN Document 64 Filed 03/29/19 USDC Colorado Page 12 of 15




   also fails to allege facts to support Plaintiff’s claim that such statements were false or misleading

   or that the Anstel Defendants acted with the intent to mislead and deceive Plaintiff. It, therefore,

   cannot establish that the Anstel Defendants engaged in an unfair or deceptive trade practice.

             B.     Plaintiff cannot satisfy the public impact element of its CCPA claim. While

   Plaintiff claims that Defendants’ alleged deceptive acts significantly impacted the public as actual

   or potential consumers of Defendants’ goods or services—a required element for any CCPA

   claim—the allegations on which this claim rests show otherwise. Specifically, none of the

   allegedly deceptive statements (which the Anstel Defendants also challenge as not satisfying the

   Rule 9(b) heightened pleading standard and puffery) were made to the public at large.

             According to Plaintiff, the Anstel Defendants’ marketing materials and challenged

   statements were made to businesses. # 21, ¶ 109. While Plaintiff claims these businesses are

   unsophisticated, Plaintiff does not allege that a single business was deceived by the allegedly false

   or deceptive statements about Plaintiff’s or Defendants’ goods. Nor is the public an actual or

   potential consumer of Defendants’ goods or services, which are marketed and sold to businesses.

             Furthermore, the single connection Plaintiff alleges to establish a potential impact on the

   public at large is speculative, at best. Plaintiff claims that the prices paid by businesses purchasing

   advertising from Anstel Marketing potentially will be passed on to consumers indirectly through

   the costs charged by those businesses in providing services to customers. Id. at ¶ 112. An indirect

   public impact, such as the one Plaintiff has alleged here, is insufficient to establish a CCPA claim

   as a matter of law. See # 42, at 21-23; Netquote, Inc. v. Byrd, 504 F. Supp. 2d 1126, 1137 (D.

   Colo. 2007).




                                                     12
   4845-2135-0795
Case 1:18-cv-02672-MSK-NRN Document 64 Filed 03/29/19 USDC Colorado Page 13 of 15




 IV.          The Court Should Decline to Exercise Supplemental Jurisdiction over Any
              Remaining State Law Claims.

              In the event that the Court dismisses the federal claims against the Anstel Defendants, it

   should decline to exercise supplemental jurisdiction over any remaining state law claims. Smith

   v. City of Enid, 149 F.3d 1151, 1156 (10th Cir. 1998), quoted in Gray v. Univ. of Colo. Hosp.

   Auth., 2010 WL 3430785, at *5-6 (D. Colo. Aug. 30, 2010). In its Response, Plaintiff failed to

   provide a compelling reason for why the Court should retain jurisdiction under those

   circumstances. Instead, it argued that if the Court dismisses all federal claims against the Anstel

   Defendants, but not all other defendants, it should proceed with the state law claims. # 57, n.7.

    But the state law claims only involve the Anstel Defendants, so they clearly must rest on distinct

    facts. The Court, therefore, should decline to exercise jurisdiction over any remaining state law

    claims pursuant to 28 U.S.C. § 1367(c)(3).

                                              CONCLUSION

              Plaintiff’s claims against the Anstel Defendants fail as a matter of law for the reasons

    articulated above and in the Anstel Defendants’ Motion to Dismiss (# 42). As a result, the Court

    should grant the Anstel Defendants’ Motion and dismiss all claims set forth in Plaintiff’s Amended

       Complaint.

              ///




                                                     13
    4845-2135-0795
Case 1:18-cv-02672-MSK-NRN Document 64 Filed 03/29/19 USDC Colorado Page 14 of 15




             DATED: March 29, 2019.


                                      SNELL & WILMER LLP

                                      s/Ellie Lockwood
                                      James D. Kilroy
                                      Ellie Lockwood
                                      1200 Seventeenth Street, Suite 1900
                                      Denver, Colorado 80202
                                      Telephone: (303) 634-2000
                                      Facsimile: (303) 634-2020
                                      E-mail: jkilroy@swlaw.com
                                      E-mail: elockwood@swlaw.com
                                      Attorneys for Defendants
                                      Anstel Marketing, LLC,
                                      Claire Lindsay, Annie Mullen,
                                      Barbara Robles, and Ellen Smith




                                        14
   4845-2135-0795
Case 1:18-cv-02672-MSK-NRN Document 64 Filed 03/29/19 USDC Colorado Page 15 of 15




                                     CERTIFICATE OF SERVICE

             I hereby certify that on March 29, 2019, a true and correct copy of the above and foregoing

   DEFENDANTS ANSTEL MARKETING, LLC, CLAIRE LINDSAY, ANNIE MULLEN,

   BARBARA ROBLES, AND ELLEN SMITH’S REPLY IN SUPPORT OF MOTION TO

   DISMISS was electronically filed with the Clerk of the Court using the CM/ECF system, which

   will send notification of such filing to the following:


    Brett M. Godfrey                                Thomas Quinn
    Jeffrey S. Vail                                 Jacqueline R. Guesno
    Lily Nierenberg                                 GORDON & REES SCULLY
    GODFREY JOHNSON, P.C.                           MANSUKHANI, LLP
    9557 South Kingston Court                       555 Seventeenth St., Suite 3400
    Englewood, Colorado 80112                       Denver, CO 80202
    Email: godfrey@gojolaw.com                      Email: tquinn@grsm.com
    Email: vail@gojolaw.com                         Email: jguesno@grsm.com
    Email: nierenberg@gojolaw.com                   Attorneys for Defendants THM Management,
    Attorneys for Plaintiff                         LLC, The Home Mag Holding Company, LLC,
                                                    Campbell Wiener, Inc.,dba THM of Ventura, and
                                                    The Home Improver, LLC


                                                  s/Sandy Braverman
                                                  Sandy Braverman




                                                     15
   4845-2135-0795
